Citation Nr: 1724032	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1968 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The Veteran's record is now in the jurisdiction of the St. Louis, Missouri, RO.  In February 2015 and in July 2015 this matter was remanded for development (by a Veterans Law Judge who is no longer with the Board; it is now assigned to the undersigned).  

In April 2017 the appellant's representative withdrew representation.  In a May 2017 letter clarifying representation the appellant elected to proceed pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board is aware that this matter was remanded twice before (and regrets the delay in final adjudication inherent with yet another remand).  However, the Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of facts pertinent to the matter on appeal.

The Veteran's death certificate lists the immediate cause of his death as acute heroin intoxication and lists atherosclerotic and hypertensive cardiovascular disease as other significant conditions contributing to death but not resulting in the underlying cause.  It also indicates that an autopsy was performed.  The report of the autopsy is not included in the record. 
While service connection for heroin intoxication is barred by law (see 38 U.S.C.A. § 1110), the claim potentially could be substantiated if service connection was warranted for the listed contributory causes of death, and the primary cause is found to not have been overwhelming (as described in 38 C.F.R. § 3.312(c)(4)).  Consequently, records pertaining to the severity of the contributory causes-and to the degree that they may have contributed to the Veteran's death, such as the autopsy report, are material evidence in this matter, and must be secured if available.  

A request for records of the Veteran's treatment at John Cochran from 2006 to 2008 was rejected in November 2015, and the record does not suggest that there was any follow-up.  Accordingly, a remand for another attempt to secure such records is necessary.  

The appellant has raised a theory of entitlement which has not been adequately addressed.  Specifically, she alleges that the Veteran was receiving treatment for diabetes and ischemic heart disease caused by his exposure to Agent Orange.  While the record includes a finding that the Veteran did not serve in Vietnam (and is not presumed to have been exposed to herbicides in service) the appellant alleges that he served in an area (on Okinawa) where Agent Orange was stored.  His service records show that he was stationed in Okinawa from 1969-1970.  There has been insufficient development of the record for proper consideration of this raised theory of entitlement.  Specifically, it must first be determined whether the Veteran was exposed to Agent Orange as alleged.  If exposure is established, there must be development of medical evidence to ascertain whether his diagnosed ischemic heart disease (and apparently diabetes) contributed substantially or materially to his death.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete report of the Veteran's autopsy (if the appellant's authorization is needed, she must provide it).  If the report is established to be unavailable because it was destroyed or is irretrievably lost, it must be so noted for the record, with the scope of the search described, and the appellant should be so notified.  If the appellant has a copy of the complete autopsy report, she should be asked to provide it.  

2.  The AOJ should arrange for exhaustive development to determine whether or not the Veteran served in an area where Agent Orange/tactical herbicides were stored and he would have been exposed to such chemical agent.  The appellant should be asked to provide any (and all) information she may regarding the Veteran's alleged exposure to herbicides (i.e. the basis for her allegations).  The AOJ should pursue development of this matter to its logical conclusion.  The Veteran's service personnel file should be secured, and his duty stations should be compared with the listing of known locations of Agent Orange storage.  If information available is insufficient to seek verification of the Veteran's alleged exposure to Agent Orange, the AOJ should note for the record what information necessary for the development is lacking, and the appellant should be so advised.  The AOJ should make a finding for the record regarding whether or not the Veteran was exposed to Agent Orange/herbicides in service, and the appellant should be advised of the determination.

3.  The AOJ should secure for the record any outstanding records of the Veteran's treatment at John Cochran Hospital (identified in a signed VA Form 21-4142a) and at Angels of Mercy Hospital in 2008.  If no such records exist (because they have been destroyed (or were never created), it should be so noted in the record (with explanation).  The appellant must assist in this matter by providing any further authorizations needed.

4.  If exposure to Agent Orange/herbicides is found, the AOJ should secure an advisory medical opinion regarding whether or not ischemic heart disease or diabetes contributed to cause the Veteran's death.  The consulting physician should have available for review a copy of the provisions in 38 C.F.R. § 3.312(c) (pertaining to contributory causes of death) and should review the Veteran's claims file.  Based on such review, the consulting physician should provide responses to the following:

(a)  Based on the factual data in the record (including in any autopsy report), was the listed primary cause of death (heroin intoxication) so overwhelming that a service -connected condition could not be found to have a material influence in accelerating death?  Please consider the provisions in 38 C.F.R. § 3.312(c)(4) in the response.  

(b)  If the response to (a) is no, is the Veteran shown (by factual data in the record) to have had ischemic heart disease or diabetes that contributed substantially or materially tro cause death, combined to cause death, or aided or lent assistance to the production of death?  See 38 C.F.R. § 3.312(c).

All opinions must include rationale.

If a requested opinion cannot be provided without resort to mere speculation, the consulting provider should so state for the record, indicating whether the need to so speculate is due to a deficiency in the record, or a deficiency in the state of general medical knowledge (a response is not possible given the known facts and the state of medical science).

5.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

